PER CURIAM.
This court has heretofore heard the appeal of B.W.V. and entered its order relinquishing and remanding the cause to the trial court to consider the rule on the volun-tariness of appellant’s confession.1 The trial court has fully complied with this court’s order. Upon consideration of the trial court’s written statement filed herein, the record on appeal, briefs and argument of counsel, we have concluded that no reversible error has been made to appear. Therefore the judgment appealed is affirmed.
Affirmed.

. B. W. V. v. State, 362 So.2d 483 (Fla. 3d DCA 1978). This case was incorrectly styled “B. M. V. v. State” by this court.